IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                       OFFICE OF SPECIAL MASTERS
                                               No. 13-674V
                                            Filed: July 1, 2015
                                          (Not to be published)

************************
KALEIGH N. BURGERT                                  *
nka KALEIGH N. ANSPACH                              *
                                                    *
                          Petitioner,               *       Stipulation; Hep B;
        v.                                          *       Transverse Myelitis; chronic pain
                                                    *       syndrome; neuropathic pain;
SECRETARY OF HEALTH                                 *       attorneys’ fees & costs
AND HUMAN SERVICES,                                 *
                                                    *
                    Respondent.                     *
************************
Simina Vourlis, Esq., Law Offices of Simina Vourlis, Columbus, Ohio for petitioner.
Alexis Babcock, Esq., U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION1

Gowen, Special Master:

       Kaleigh Burgert [“petitioner”] filed a petition for compensation under the National
Vaccine Injury Compensation Program2 on September 12, 2013. Petitioner alleges that
she suffered from transverse myelitis [TM], chronic pain, and neuropathic pain that was
caused in fact by the Hepatitis B [Hep B] vaccinations she received on July 22, 2011,
and August 22, 2011. See Stipulation, filed July 1, 2015, at ¶¶ 2, 4. Further, petitioner
alleges that she experienced residual effects of her injuries for more than six months.
Stipulation at ¶ 4. Respondent denies that the petitioner’s injuries were caused-in-fact
by her Hep B vaccinations, and denies that the vaccines caused any other injury or her
current condition. Stipulation at ¶ 6.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that provision, I
will delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, the parties have agreed to settle the case. On July 1, 2015, the
parties filed a joint stipulation agreeing to settle this case and describing the settlement
terms.

Respondent agrees to pay petitioner:

        a. A lump sum of $210,000.00 in the form of a check payable to petitioner,
           Kaleigh N. Burgert. This amount represents compensation for all damages
           that would be available under § 300aa-15(a); and

        b. A lump sum of $52,209.09 in the form of a check payable jointly to
           petitioner and petitioner’s attorney, Simina Vourlis, Esq., for attorneys’
           fees and costs available under § 300aa-15(e); and,

        c. A lump sum of $500.00 in the form of a check payable to petitioner for
           out-of-pocket expenses incurred in proceeding on the petition.

       The special master adopts the parties’ stipulation attached hereto, and awards
compensation in the amount and on the terms set forth therein. The clerk of the court is
directed to enter judgment in accordance with this decision.3


IT IS SO ORDERED.

                                                s/ Thomas L. Gowen
                                                Thomas L. Gowen
                                                Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.